Case 4:20-cv-00163-SEB-DML Document 16 Filed 05/04/21 Page 1 of 2 PageID #: 789



                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             NEW ALBANY DIVISION

SUNNY DAWN COLWELL,                         )
                                            )
                         Plaintiff,         )
                                            )
                    v.                      )     No. 4:20-cv-00163-SEB-DML
                                            )
ANDREW M. SAUL,                             )
                                            )
                         Defendant.         )

                          Report and Recommendation to
                         Dismiss Complaint with Prejudice
      On July 27, 2020, plaintiff Sunny Dawn Colwell filed her complaint in this

matter (Dkt. 1). On January 21, 2021, the court issued its Entry on Briefing

Schedule (Dkt. 13) that required plaintiff to file within 56 days a brief in support

of her complaint seeking judicial review of the denial of her application for

disability benefits by the Commissioner of the Social Security Administration.

Plaintiff has not filed a brief or requested an extension of the deadline.

      On April 2, 2021, the court issued an Order to Show Cause that required

Ms. Colwell to show cause "in writing, no later than April 26, 2021, why her

complaint should not be dismissed with prejudice because of her failure to

comply with the court's January 21, 2021 order and her failure to prosecute her

claims." (Dkt. 15). To date, Ms. Colwell has not responded to the order to show

cause or requested additional time to do so.

      Therefore, the magistrate judge recommends to the District Judge that the

complaint be DISMISSED WITH PREJUDICE.
Case 4:20-cv-00163-SEB-DML Document 16 Filed 05/04/21 Page 2 of 2 PageID #: 790



      Any objections to the Magistrate Judge’s Report and Recommendation must be

filed in accordance with 28 U.S.C. § 636(b)(1) and Fed. R. Civ. P. 72(b). Failure to file

objections within fourteen days after service will constitute a waiver of subsequent

review absent a showing of good cause for such failure.

      IT IS SO RECOMMENDED.


            Date: 5/4/2021               ____________________________________
                                            Debra McVicker Lynch
                                            United States Magistrate Judge
                                            Southern District of Indiana




Distribution:

All ECF-registered counsel of record via email

SUNNY DAWN COLWELL
200 N. Main St.
Apt #1
Scottsburg, IN 47170
